Appeal by petitioner from an order of the Supreme Court, Bronx county, entered March 17, 1936, denying petitioner’s motion to restrain members of the board of elections of the city of New York from disallowing any of the signatures supporting the petitions for the candidates and designees of county committeemen mentioned in “ Schedule A” of the petition, and to compel them to print on the official primary ballot of the third Assembly district of the county of Bronx all the candidates and designees for county committeemen contained in “ Exhibit A” annexed to the petition in the *775aforesaid Assembly district in the ensuing primary election. [The proceeding affected party positions for the Democratic party.] Order affirmed, and loave granted to the appellant to appeal to the Court of Appeals. Present—-Martin, P. J., McAvoy, O’Malley and Dore, JJ.